            Case 1:19-cr-10081-IT Document 767 Filed 08/20/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

    UNITED STATES OF AMERICA                    )
                                                )
                 v.                             )     No. 19-cr-10081-IT
                                                )
    DONNA HEINEL, WILLIAM                       )
    FERGUSON, AND JOVAN VAVIC,                  )
                                                )
                         Defendants             )

                      GOVERNMENT’S PROPOSED PRETRIAL ORDER

         The United States, following consultation with counsel for the defendants, submits the

attached proposed pretrial order, which closely tracks the Court’s standard pretrial schedule and

comports with Local Rule 116.2(b)(2). Through counsel, Defendants William Ferguson and

Jovan Vavic agreed to the proposed schedule; and Defendant Donna Heinel indicated that she

will file an alternative schedule.1

                                                       Respectfully submitted,

                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney

                                                    By:/s/Kriss Basil
                                                       JUSTIN D. O’CONNELL
                                                       KRISTEN A. KEARNEY
                                                       LESLIE A. WRIGHT
                                                       STEPHEN E. FRANK
                                                       IAN J. STEARNS
                                                       KRISS BASIL
                                                       Assistant United States Attorneys




1
    Defendant Gordon Ernst took no position.
          Case 1:19-cr-10081-IT Document 767 Filed 08/20/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will
be sent to those indicated as non-registered participants .

                                                     /s/Kriss Basil
                                                     Kriss Basil
                                                     Assistant United States Attorney




                                                 2
